Citation Nr: 0831489	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a shell fragment wound of the right eye.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

In July 2007, the Board remanded the issue on appeal back to 
the RO for further development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have participated in combat with 
the enemy in connection with his active service in the 
Republic of Vietnam.  

2.  The veteran currently is not shown to have acquired right 
eye disability due to a shell fragment wound injury or other 
event or incident of his period of active duty, including in 
connection with his service in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran is not shown to have a residual right eye 
disability due to a shell fragment wound or other disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in March 2003 and July 2007 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

VCAA notification does not require an analysis of the 
evidence already contained in the record or any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed May 2003 rating decision.  
However, the RO readjudicated the Appeal, most recently in a 
May 2008 Supplemental Statement of the Case (SSOC).  
Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the July 2007 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During service, the veteran was rendered medical attention 
for complaints of a shrapnel injury involving his right eye 
on several occasions, including in June 1968 and February 
1969.  

In a February 1969 service record, the veteran was noted to 
have a pigmented mole in the inner canthus of the right eye.  
However, he was cleared for separation.  The February 1969 
examination report noted that the veteran had a shrapnel 
injury of the right eye.  

Subsequent to service, in a June 2002 VA optometry treatment 
record, the veteran complained of some blurriness up close.  
On examination, he had unaided visual acuity of 20/30+1 in 
the right eye and 20/50 in the left eye.  His pupils reacted 
normally to light.  Extraocular motilities were full.  

Cover test was orthophoric, and confrontation fields were 
found to be full.  Slit lamp examination showed normal 
cornea, anterior chambers, lids conjunctivae and sclerae.  
Both posterior poles and peripheral fundi were healthy.

During a May 2003 VA eye examination, the examiner indicated 
that the claims file and service medical records had been 
reviewed and recorded the veteran's history of eye complaints 
and subsequent objective findings related thereto.  

The veteran reported having "burning behind the right eye" 
and "headaches."  He reported having previously had 
shrapnel in the medial canthal area of the right eye up until 
approximately 1-1 1/2 years ago when it either came out or 
"went behind the eye."  

An examination revealed only scattered pigment in the right 
caruncle, but there were no scars or other evidence of a 
shrapnel injury.  The veteran was scheduled for an x-ray 
study to rule out radiopaque foreign body of the eye or 
orbit.  

During a March 2008 VA eye examination, the veteran again 
noted having shrapnel in the right eye.  He complained that 
the claimed shrapnel injury caused burning, epiphora and 
photophobia.  His vision had decreased at intermediate 
distances for the past several years.  Additionally, he 
suffered from migraine headaches since 2000.  

On examination, the veteran was noted to have normal visual 
fields.  Goldmann visual field tests were unreliable given 
that repeated tests produced different results.  The examiner 
concluded that, based on the objective examination, there was 
no reason for a decreased field of vision.  The reduced 
fields per the Goldmann tests were the result of the 
subjective nature of the tests as there were no objective 
signs to correlate with the "apparently" reduced fields.  

The veteran did have cataracts.  However, the examiner opined 
that, based on the age and degree/type of cataract, it was 
less likely that the cataracts were related to the veteran's 
military service or claimed ocular injury.  The cataracts did 
not affect his peripheral vision; however, they did 
contribute to his complaints of photophobia.  

There was no evidence of abnormality of the veteran's 
lacrimal gland or any scars in that region.  The examiner 
opined that it was less likely that the veteran's "dry 
eyes" was related to military service or the claimed ocular 
injury.  The dry eyes did contribute to the symptoms of 
photophobia and also could cause temporary blurring of 
vision; however, blinking hard, rubbing eyes or artificial 
tears could clear the blurry vision.  

The veteran was shown to have mild photophobia.  The examiner 
opined that the pigment adjacent to the caruncle of the right 
eye could possibly be related to a previous ocular injury.  
However, it was not affecting his peripheral vision or best 
corrected vision and was presently asymptomatic.  Further 
there was no history of objective findings of shrapnel in the 
veteran's right eye.  However, the veteran was scheduled for 
an X-ray or CT scan to rule out radiopaque foreign body of 
the eye or orbit.  

The corresponding CT scan was unremarkable.  No shrapnel was 
identified in the right orbit or anywhere within the field of 
view.  Given these findings, the examiner opined that the 
veteran's various ocular complaints were not related to his 
military service or claimed history of a foreign body in the 
eye.  

The examiner noted that the pigment adjacent to the caruncle 
of the right eye could represent an old injury; however, 
given the examination and CT scan results, it was less likely 
that it was related to military service or injury that 
occurred in service.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay assertions.  While the veteran 
is competent to report symptoms capable of lay observation, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Regardless, the objective medical evidence of record does not 
show a causal relationship between the veteran's period of 
service and any current ocular condition.  Thus, the 
preponderance of the evidence is against the veteran's claim 
of service connection.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



ORDER

Service connection for the claimed residuals of a shell 
fragment wound of the right eye is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


